OPINION — AG — ** OKLAHOMA HISTORICAL SOCIETY — PROPERTY SURPLUS ** (1) PURSUANT TO THE PROVISIONS OF 53 Ohio St. 2 [53-2](A)(1), THE OKLAHOMA HISTORICAL SOCIETY 'MAY' TRADE OR 'EXCHANGE' REAL PROPERTY SURPLUS TO ITS NEEDS FOR OTHER REAL PROPERTY NEEDED FOR THE DEVELOPMENT OF A HISTORICAL MEMORIAL. (2) ARTICLE X, SECTION 15 REQUIRES THAT THE OKLAHOMA HISTORICAL SOCIETY RECEIVE REAL PROPERTY OF SUBSTANTIALLY EQUAL FAIR MARKET VALUE SO THAT IT CONVEYS IN EFFECTUATING SUCH A TRADE OR EXCHANGE OF LAND. (PROPERTY, SURPLUS PROPERTY, GIFT, ENCUMBER, REAL ESTATE, FAIR MARKET VALUE) CITE: ARTICLE X, SECTION 15 OPINION NO. 73-260 (FLOYD W. TAYLOR)